Citation Nr: 1604266	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  10-27 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for degenerative disc disease L4-5 of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to December 1982, from January 1992 to August 2003, and from November 2004 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and May 2008 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).

The Veteran testified at a hearing before the undersigned in December 2015.  The transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran receives continued treatment from VA.  However, treatment records dated since October 2014 have not been associated with the claims file.  On remand, attempts must be made to obtain and associated with the claims file complete VA treatment records regarding the Veteran dated since October 2014.  38 C.F.R. § 3.159 (2015).

The Veteran has submitted private treatment records indicating continued private treatment.  However, the claims file does not reveal private treatment records from July 2011 to September 2014 or after November 2014.  On remand, the Veteran must be contacted and asked to identify all private providers.  Thereafter, after obtaining any necessary authorization, attempt to obtain and associate with the claims file complete private treatment records regarding the Veteran.  Id.

In January 2015, the Veteran submitted documents regarding the grant of Social Security Administration (SSA) disability benefits.  Review of the claim file does not reveal that an attempt has been made to obtain the Veteran's complete SSA records.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, the appeal is remanded to obtain the Veteran's complete SSA record.

The Veteran was afforded a VA medical examination in August 2011 that discussed his sleep apnea disability.  The Veteran was diagnosed with sleep apnea on examination.  The examiner noted that there is association of sleep apnea with existing posttraumatic stress disorder per literature review, and this is as likely as not.  However, the examiner did not identify the literature or provide any further rationale.

In October 2014 the Veteran's claims file was reviewed by a VA examiner.  The examiner commented upon the August 2011 examination and summarized the evidence, including a statement in a rating decision that the Veteran's service treatment records did not reveal a complaint of or treatment for sleep apnea.  The examiner rendered the opinion that it is less likely than not that the Veteran's sleep apnea is due to, caused by, or aggravated by his posttraumatic stress disorder.  The examiner provided rationale in the form of information from a literature source indicating a relationship between sleep apnea and obesity.  

At the hearing before the Veteran reported that his wife noticed that he stopped breathing in his sleep and took naps during the day.  The Veteran reported that he had a sleep study in 2007 and he separated from service in 2005.  The Veteran's representative argued that the Veteran's sleep apnea disability was directly related to his active service and that the Veteran's service treatment records reveal some symptomology.

Review of the service treatment records reveals that the Veteran reported frequent trouble sleeping in a Report of Medical History dated in April 2003.  In a Report of Medical History dated in July 2004 the Veteran reported that he was a very light sleeper and woke up at any sound or disturbance.  

The examinations are insufficient as they do not provide an opinion regarding whether the Veteran's sleep apnea is directly related to his active service.  As such, another examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was afforded a VA examination regarding the severity of his lumbar spine disability in October 2013.  At that time the Veteran was noted to have mild associated pain in the right lower extremity.  The Veteran continues to be treated for his lumbar spine disability and at the hearing indicated that he had left leg pain.  The Veteran further reported that his doctor prescribed bed rest when he cannot support his body weight on his leg.  As the evidence reveals that the Veteran's lumbar spine disability may have become more severe since the October 2013 VA examination, a VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete VA treatment records pertaining to the Veteran dated since October 2014. 

2.  Contact the Veteran and request that he identify all private providers.  Thereafter, after obtaining any necessary authorization, attempt to obtain and associate with the claims file complete records regarding the Veteran from the identified providers. 

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4.  Thereafter, the Veteran should be afforded the appropriate VA examination to determine the etiology of any sleep apnea disability found to be present.  The claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on the examination and review of the record, the examiner should address the following: Is it at least as likely as not (50 percent or higher degree of probability) that any current sleep apnea disability found to be present was incurred in or aggravated by service?  In rendering the opinion the examiner should comment upon the in service notations of sleep difficulty.

A complete rationale must be provided for any opinion offered.  If the examiner is unable to provide a requested opinion without resorting to mere speculation, he or she must explain why that is the case.

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected lumbar spine disability.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the lumbar spine disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

6.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

